The highway at the place of the accident was a three-strip concrete road running generally north and south. Plaintiffs were passengers in a north-bound automobile which was passing another going in the same direction. The Prestons’ (defendants’) car was traveling southerly; it turned into the center strip to pass a ear ahead, and came in collision with the car in which plaintiffs were riding, the latter having first occupied the center strip. Plaintiff Nealon brought his action against the Prestons only. Stella Melvin brought her action and recovered against Prestons and the owner and driver of the car in which she was driven. This indicates that the jury found the drivers of both ears were *901negligent. The determination is sustained by the evidence. Judgments and orders unanimously affirmed, with one bill of costs.